BOOCHEVER, Justice,
with whom RA-BINOWITZ, Chief Justice, joins, concurring.
I concur in the court’s opinion based on the last three paragraphs thereof. I would not reach the other issues discussed in the opinion. Protection of parental rights to care, custody and supervision do not seem to me to be an appropriate rationale for placing a child in an institution. In my opinion, the court’s efforts were devoted primarily to furthering the welfare of the child, a subject in which the state does have an interest.1 There was ample testimony to indicate that L.A.M.’s conduct was hármful to her.2
*837Un the basis-of the record, I do not believe that we can conclude that police spend countless hours protecting the community from anti-social conduct of runaway children. Recent studies indicate that status offenders (such as runaways) are not a source of general harm to others as contrasted with children who have committed offenses which, if perpetrated by adults, would be crimes.3 I concur in the opinion since I believe that the state has an interest in the welfare of children justifying the entry of appropriate orders. In cases involving status offenders, only after all else fails, should placement in a closed setting be justified. But under the facts of this case, the trial judge had no alternative.
RABINOWITZ, Justice (concurring). Although I am in agreement with the court’s disposition of this appeal, I think it appropriate to answer appellant’s contention that our prior decisions precluded the superior court from institutionalizing L.A. M. This contention is grounded upon In re E.M.D., 490 P.2d 658 (Alaska 1971), where we rejected the argument that under Alaska’s statutes a minor who has been adjudicated a child in need of supervision may be institutionalized by the state. Upon analysis of the relevant statutes, we concluded that “ . . . the legislature has authorized institutionalization only when the child is found to be a delinquent minor.”1 Thus, if the superior court in the case at bar had institutionalized L.A.M. because she had been adjudicated a child in need of supervision, such action would have been erroneous under E.M.D.
But here L.A.M.’s status was not merely that of a child in need of supervision; the scope of her future conduct had been limited by the superior court’s order. By virtue of this order L.A.M. was, as the state argues, essentially on probation.2 The majority notes that the superior court found that L.A.M. had violated the conditions of her probation by running away. The majority then observes that
Were L.A.M. an adult, her failure to abide by court orders would be characterized as a ‘crime’ under AS 09.50.-010(5). Hence, L.A.M. could properly be declared a delinquent under AS 47.-10.010(1) after a proceeding in the Children’s Court.
I thus conclude that what essentially transpired below was that the trial court found a violation of the conditions of probation which it imposed pursuant to its determination that L.A.M. was a child in need of supervision, and ordered L.A.M. incarcerated.3 In my view, E.M.D. did not prohibit the superior court from ordering the institutionalization of L.A.M. in the circumstances of this case.

. The state’s power to act in support of the welfare of children is exemplified by such statutory enactments as compulsory education (AS 14.30.010 et seq.) ; financial assistance for dependent children (AS 47.25.-310 et seq.) ; protective laws as to the employment of children (AS 23.10.325 et seq.) ; minimum age of consent for marriage (AS 25.05.171) ; prohibition of the use of alcohol and tobacco by minors and of the sale of either substance to minors (AS 04.15.-050 et seq. and AS 11.60.080) ; punishment for statutory rape (AS 11.15.120) contributing to the delinquency of a minor (AS 11.40.130) ; and for lewd or lascivious acts toward children (AS 11.15.134). In Anderson v. State, 384 P.2d 669, 671 (Alaska 1963), this court stated that the purpose of the statute punishing acts which contribute to the delinquency of a minor is “to protect all children under the age of 18”. In Hanby v. State, 479 P.2d 486, 498 (Alaska 1970), the court held that the state can enact statutes to protect the juveniles— to prevent as well as punish delinquency. In Hanby, the court found that material which was not so obscene as to be proscribed for the general population could be forbidden to minors. Children who were judged to be in a harmful environment were removed from their home in In re P. N., 533 P.2d 13 (Alaska 1975). The court determines child custody in divorce proceedings according to the welfare and best interest of the child. Horton v. Horton, 519 P.2d 1131, 1132 (Alaska 1974); Nichols v. Nichols, 516 P.2d 732, 734 (Alaska 1973); Carle v. Carle, 503 P.2d 1050, 1052 (Alaska 1972).


. While a runaway, L.A.M. was truant from school; was allegedly the victim of a *837rape as reported in a call to the police; contracted gonorrhea; suffered an injured jaw and broken teeth from a fall, which injuries had not received medical attention.


. Clarke, Stevens H., “Some Implications for North Carolina of Recent Research in Juvenile Delinquency,” Journal of Research in Crime and Delinquency, January 1975.


.In re E.M.D., 490 P.2d 658, 659 (Alaska 1971). In E.M.D., after finding the minor to he a child in need of supervision, the trial court committed E.M.D. to the custody of the Department of Health and Welfare and directed the Department to place her in a correctional or detention facility.


. AS 47.10.080(j) provides in part:
If the court finds the minor is a child in need of supervision it shall make any of the following orders of disposition for his supervision, care and rehabilitation:



(2) order the minor placed on probation under those conditions and limitations that the court may prescribe.


. See AS 47.10.080(b)(1).